DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would be obvious to combine “ a measured value generator associated with the coupling and configured to generate a magnetic field, the measured value generator having an emitter coil; a measured value sensor associated with the coupling and configured to sense the magnetic field, the measured value sensor having a receiver coil; a magnetic field manipulator arranged on one of (i) the first coupling element and (ii) the second coupling element, the magnetic field manipulator being substantially axially opposite to the measured value generator and the measured value sensor in relation to the pivot axis; and an analysis unit configured to determine the pivot angle based on the magnetic field sensed by the measured value sensor, wherein the measured value generator and the measured value sensor are one of (i) both arranged on the first coupling element and (ii) both arranged on the second coupling element” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 2-9 are also allowable due to dependency.
Regarding Claim 10, the closest prior art fails to disclose nor would be obvious to combine “a measured value generator associated with the coupling and configured to generate a magnetic field, the measured value generator having an emitter coil; a measured value sensor associated with the coupling and configured to sense the magnetic field, the measured value sensor having a receiver coil; a magnetic field manipulator arranged on one of (i) the first coupling element and (ii) the second coupling element, the magnetic field manipulator being substantially axially opposite to the measured value generator and the measured value sensor in relation to the pivot axis; and an analysis unit configured to determine the pivot angle based on the magnetic field sensed by the measured value sensor, wherein the measured value generator and the measured value sensor are one of (i) both arranged on the first coupling element and (ii) both arranged on the second coupling element” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 11-12 are also allowable due to dependency.
Regarding Claim 13, the closest prior art fails to disclose nor would be obvious to combine “a measured value generator associated with the coupling and configured to generate a magnetic field, the measured value generator having an emitter coil, (ii) a measured value sensor associated with the coupling and configured to sense the magnetic field, the measured value sensor having a receiver coil, (iii) a magnetic field manipulator arranged on one of the first coupling element and the second coupling element, the magnetic field manipulator being substantially axially opposite to the measured value generator and the measured value sensor in relation to the pivot axis, and an analysis unit configured to determine the pivot angle based on the magnetic field sensed by the measured value sensor, wherein the measured value generator and the measured value sensor are one of (i) both arranged on the first coupling element and (ii) both arranged on the second coupling element, the method comprising: generating a magnetic field using the measured value generator of the angle-measuring assembly; acquiring the magnetic field using the magnetic field sensor of the angle-measuring assembly; and determining the pivot angle using the analysis unit of the angle-measuring assembly, based on the acquired magnetic field influenced by the magnetic field manipulator” in combination with all other limitations of the claim renders the claim allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albers et al. (US 20120112434) teaches a coupling lock for a trailer coupling. The coupling lock comprises a receptacle (9) in which a coupling element (6) is inserted, an angle measuring device (13, 19) is connected to the receptacle (9), and the angle measuring device (13, 19) is provided for detecting rotation of the receptacle (9), about a rotational axis (18), relative to the coupling element (6). A magnetically adhering body (24) is elastically connected to the receptacle (9) and magnetically connectable to the coupling element (6) for actuating the angle measuring device (13, 19).
Vortmeyer (US 20120217726) teaches a towing device, for a towing vehicle, with a coupling shaft attached to the towing vehicle, a ball head mounted on the coupling shaft so that the ball head can rotate about a vertical axis, which can be coupled to a coupling counterpart of a trailer vehicle, and with an angle-measuring device by which rotation of the ball head about the vertical axis, relative to the coupling shaft, can be determined, and a force-measuring device by which force exerted by the ball head on the coupling shaft in the direction of the vertical axis can be determined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868